Citation Nr: 1505623	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include cardiomyopathy and coronary artery disease.


WITNESSES AT HEARING ON APPEAL

Appellant, P.L., R.L., J.S.T.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran and his family members testified before the undersigned in an August 2014 hearing.  The hearing transcript was associated with the file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Veteran's claim may be adjudicated.  First, he provided a June 1970 hospital report that was not included with his service treatment records acquired by VA.  At the Board hearing, the Veteran reported that there should be additional records from his in-service hospitalization.  VA should request the hospital records.  See 38 C.F.R. § 3.159.

Further, the VA examiner in July 2010 found that the Veteran did not have coronary artery disease or cardiomyopathy.  However, October 2004 treatment records from the Bernards Medical Center show a diagnosis of minimal coronary artery disease.  Records from the NEA Baptist Clinic show treatment for cardiomyopathy from July to October 2012.  The Veteran also provided medical research that the VA examiner was not able to consider.  An additional examination and opinion are necessary to reconcile the differing diagnoses and address the medical research.

Accordingly, the case is REMANDED for the following action:

1. Request records from the service department, or other appropriate depository, for the Veteran's June 1970 hospitalization at the 3rd Surgical Hospital Binh Thuy, Vietnam.

If the records cannot be found, inform the Veteran and put a copy of the letter in the claims file.

2. Thereafter, schedule the Veteran for a VA examination for his cardiovascular claim, in Fort Worth if possible.  Forward the claims file to the examiner.  The examiner should conduct all appropriate tests and provide answers to the following:

a. Please reconcile and explain the diagnosis of coronary artery disease with ejection fraction of 35% from October 2004 and treatment for cardiomyopathy at the NEA Baptist Clinic with the July 2010 VA examiner's negative diagnosis of these two disorders.  

b. If present, is the Veteran's cardiomyopathy at least as likely as not related to his service, including June 1970 hospitalization for a viral infection?

c. If present, is the Veteran's coronary artery disease at least as likely as not related to his service, including June 1970 hospitalization for a viral infection?

Consider all relevant lay and medical evidence, including the lay reports of continuous shortness of breath and fatigue since service and medical research. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




